Case 3:20-cv-00833-BJD-PDB Document 14 Filed 12/02/20 Page 1 of 6 PageID 65




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                          JACKSONVILLE DIVISION


CHARLES HINES,

               Petitioner,

vs.                                                   Case No. 3:20-cv-833-J-39PDB

SECRETARY, FLORIDA DEPARTMENT
OF CORRECTIONS, et al.,

                   Respondents.


                                      ORDER

                               I.   INTRODUCTION

      Petitioner Charles Hines, proceeding on a Second Amended Petition Under 28

U.S.C. § 2254 for Writ of Habeas Corpus By a Person in State Custody (Second

Amended Petition) (Doc. 12), challenges his state court (Suwannee County) conviction

for attempted robbery, felony murder, and tampering with evidence. Apparently,

through his Second Amended Petition, Petitioner claims he is detained “in violation

of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2241(c)(3).

Upon review, the Court concludes Petitioner is not entitled to habeas relief and the

Second Amended Petition should be denied and the case dismissed.

      The Antiterrorism and Effective Death Penalty Act (AEDPA) governs a state

prisoner's federal petition for habeas corpus and “prescribes a deferential framework

for evaluating issues previously decided in state court[,]” Sealey v. Warden, Ga.

Diagnostic Prison, 954 F.3d 1338, 1354 (11th Cir. 2020) (citation omitted), petition
Case 3:20-cv-00833-BJD-PDB Document 14 Filed 12/02/20 Page 2 of 6 PageID 66




for cert. filed, (U.S. Nov. 6, 2020), limiting a federal court’s authority to award habeas

relief. See 28 U.S.C. § 2254; Shoop v. Hill, 139 S. Ct. 504, 506 (2019) (per curiam)

(recognizing AEDPA imposes “important limitations on the power of federal courts to

overturn the judgments of state courts in criminal cases"). The Eleventh Circuit

explains:

             [federal courts] are prohibited from granting a state
             prisoner’s habeas corpus petition unless the relevant state
             court decision on the merits of the petitioner’s claim ‘was
             contrary to, or involved an unreasonable application of,
             clearly established Federal law, as determined by the
             Supreme Court of the United States,’ or (2) ‘was based on
             an unreasonable determination of the facts in light of the
             evidence presented in the State court proceeding.’

James v. Warden, Holman Correctional Facility, 957 F.3d 1184, 1190 (11th Cir. 2020)

(quoting 28 U.S.C. § 2254(d)(1)-(2)), petition for cert. filed, (U.S. Nov. 18, 2020). This

high hurdle is further described:

                    A decision is “contrary to” clearly established federal
             law if the state court applied a rule that contradicts
             governing Supreme Court precedent, or if it reached a
             different conclusion than the Supreme Court did in a case
             involving materially indistinguishable facts. Williams v.
             Taylor, 529 U.S. 362, 412-13, 120 S. Ct. 1495, 146 L.Ed.2d
             389 (2000). A state court decision involves an
             “unreasonable application” of clearly established federal
             law if the court identifies the correct legal principle but
             applies it unreasonably to the facts before it. Id. “The
             question under AEDPA is not whether a federal court
             believes the state court’s determination was incorrect but
             whether that determination was unreasonable – a
             substantially higher threshold.” Schriro v. Landrigan,
             550 U.S. 465, 127 S. Ct. 1933, 167 L.Ed.2d 836 (2007).


James, 957 F.3d at 1190-91.

                                            2
Case 3:20-cv-00833-BJD-PDB Document 14 Filed 12/02/20 Page 3 of 6 PageID 67




      A state court's finding of fact, whether a state trial court or appellate court, is

entitled to a presumption of correctness under 28 U.S.C. § 2254(e)(1). “The state

court’s factual determinations are presumed correct, absent clear and convincing

evidence to the contrary.” Sealey, 954 F.3d at 1354 (quoting 28 U.S.C. § 2254(e)(1)).

This presumption of correctness, however, applies only to findings of fact, not mixed

determinations of law and fact. Brannan v. GDCP Warden, 541 F. App'x 901, 903-

904 (11th Cir. 2013) (per curiam) (recognizing the distinction between a pure question

of fact from a mixed question of law and fact), cert. denied, 573 U.S. 906 (2014).

Furthermore, the second prong of § 2254(d), requires this Court to “accord the state

trial court [determination of the facts] substantial deference.” Dallas v. Warden, 964

F.3d 1285, 1302 (11th Cir. 2020) (quoting Brumfield v. Cain, 576 U.S. 305, 314

(2015)). As such, a federal district court may not supersede a state trial court’s

determination simply because reasonable minds may disagree about the finding. Id.

(quotation and citation omitted).

      Of import, where there has been one reasoned state court judgment rejecting

a federal claim followed by an unexplained order upholding that judgement, federal

habeas courts employ a "look through" presumption: "the federal court should 'look

through' the unexplained decision to the last related state-court decision that does

provide a relevant rationale. It should then presume that the unexplained decision

adopted the same reasoning."        Wilson v. Sellers, 138 S. Ct. 1188, 1192 (2018)

(Wilson).



                                           3
Case 3:20-cv-00833-BJD-PDB Document 14 Filed 12/02/20 Page 4 of 6 PageID 68




                                    II.   GROUND ONE

             GROUND ONE: “Fundamental miscarriage of justice to
             deny 3.850 newly discovered evidence claim ‘without’
             attachments/not holding evidentiary hearing[.]”

Second Amended Petition at 5.

      In his supporting facts, Petitioner explains, the state circuit court and the First

District Court of Appeal denied Petitioner’s Rule 3.850 motion but neither court

attached any portions from the record to support their decisions.        Id.   As relief,

Petitioner asks this Court to schedule an evidentiary hearing on his claim. Id. at 12.

      Petitioner’s claim raised in ground one does not present a viable claim for post-

conviction relief. He is claiming a defect in a state collateral proceeding. Such a

claim is not cognizable on federal habeas review as “defects in state collateral

proceedings do not provide a basis for habeas relief.” Carroll v. Sec’y, DOC, 574 F.3d

1354, 1365 (11th Cir.) (citations omitted), cert. denied, 558 U.S. 995 (2009).

      Thus, the claim raised in ground one is not a claim of constitutional dimension.

Alston v. Dep’t of Corr., Fla., 610 F.3d 1318, 1325-26 (11th Cir.) (recognizing that

challenges to a collateral proceeding do not undermine the legality of the conviction

itself; therefore, habeas relief is inappropriate), cert. denied, 562 U.S. 1113 (2010).

See Jeffus v. Sec’y, Fla. Dep’t of Corr., 759 F. App’x 773, 776 (11th Cir. 2018) (per

curiam) (finding claims concerning alleged defects in subsequent habeas proceedings

are not cognizable under § 2254 as they do not undermine the legality of the

petitioner’s detention or conviction). As such, Petitioner is not entitled to habeas

relief on ground one.

                                           4
Case 3:20-cv-00833-BJD-PDB Document 14 Filed 12/02/20 Page 5 of 6 PageID 69




        Therefore, it is now

        ORDERED AND ADJUDGED:

        1.     The Second Amended Petition for Writ of Habeas Corpus (Doc. 12) is

DENIED.

        2.     This action is DISMISSED WITH PREJUDICE.

        3.     The Clerk shall enter judgment accordingly and close this case.

        4.     If Petitioner appeals the denial of his Second Amended Petition for Writ

of Habeas Corpus (Doc. 12), the Court denies a certificate of appealability.1

Because this Court has determined that a certificate of appealability is not

warranted, the Clerk shall terminate from the pending motions report any motion

to proceed on appeal as a pauper that may be filed in this case. Such termination

shall serve as a denial of the motion.

        DONE AND ORDERED at Jacksonville, Florida, this 2nd day of December,

2020.




1  This Court should issue a certificate of appealability only if a petitioner makes "a substantial
showing of the denial of a constitutional right." 28 U.S.C. § 2253(c)(2). To make this substantial
showing, Petitioner "must demonstrate that reasonable jurists would find the district court's
assessment of the constitutional claims debatable or wrong," Tennard v. Dretke, 542 U.S. 274, 282
(2004) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)), or that "the issues presented were
'adequate to deserve encouragement to proceed further,'" Miller-El v. Cockrell, 537 U.S. 322, 335-36
(2003) (quoting Barefoot v. Estelle, 463 U.S. 880, 893 n.4 (1983)). Upon due consideration, this Court
will deny a certificate of appealability.


                                                  5
Case 3:20-cv-00833-BJD-PDB Document 14 Filed 12/02/20 Page 6 of 6 PageID 70




sa 12/2
c:
Charles Hines
Counsel of Record




                                    6
